Exhibit 10.1

 

[g112391kgi001.gif]

LIMITED LIABILITY PARTNERSHIP

 

 

MR JOHN GORDON EVANS

 

AND

 

MEDICOR LTD.

 

 

--------------------------------------------------------------------------------

 

PUT AND CALL OPTION AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on                                        2006

 

BETWEEN:

 

(1)         MEDICOR LTD., a company existing and organized under the laws of the
State of Delaware, having its registered office at 4560 S. Decatur Blvd, Ste
300, Las Vegas, Nevada, 89103-5253 (“MediCor”); and

 

(2)         JOHN GORDON EVANS, of 1 Sea Cliff Road, Onchan, Isle of Man IM3 2JE
(“GE”).

 

WHEREAS:

 

(A)        Pursuant to the Share Purchase Agreement, the Sellers agreed to sell
and MediCor agreed to purchase all of the Shares on the terms and subject to the
conditions contained in the Share Purchase Agreement.

 

(B)         The Purchase Price under the Share Purchase Agreement was satisfied
in part by the issue of the Consideration Shares by MediCor to the Sellers.

 

(C)         MediCor and the Sellers have agreed to grant each other put and call
options in respect of the Consideration Shares.

 

(D)        GE is the registered and beneficial owner of the Option Shares. This
Agreement sets out the terms and conditions pursuant to which MediCor and GE
have agreed to grant each other put and call options in respect of the Option
Shares.

 

THE PARTIES AGREE as follows:

 


1.           INTERPRETATION


 


1.1         IN THIS AGREEMENT:


 

“Call Expiry Date” means the earlier of: (a) the first date on which the closing
price of the Common Stock as reported on the principal stock exchange or
automated quotation system on which it is traded has been equal to or greater
than US$20.00 for 30 out of the 45 previous consecutive trading days; and
(b) the first date on which GE no longer holds any Option Shares pursuant to
transactions made in accordance with this Agreement;

 

“Call Option” means the right granted to MediCor by clause 3.1;

 

“Call Option Notice” means the written notice in the form set out in Schedule 2;

 

“Commercialisation Date” means the date that the BioSil inflatable saline breast
implant is approved by the United States Food and Drug Administration for
unrestricted commercialisation in the United States;

 

“Exercise Date” means the date falling eighteen months after the
Commercialisation Date;

 

1

--------------------------------------------------------------------------------


 

“Option Shares” means any of the 965,250 shares of Common Stock issued to GE (or
his nominee) in accordance with the Share Purchase Agreement held by GE (or his
nominee) from time to time, together with any additional or replacement shares
issued to GE as a consequence of the operation of clause 5;

 

“Nine-Month Date” means the date falling nine months after the Commercialisation
Date;

 

“Option Date” means the date on which a Call Option Notice pursuant to clause
2.2 or a Put Option Notice pursuant to clause 3.2, is deemed to be given to
either GE or MediCor, as the case may be, by virtue of clause 8;

 

“Public Offer” means an offer by any person to acquire the whole of the issued
share capital of MediCor, whether structured as a tender offer, merger or
otherwise;

 

“Put Expiry Date” means earliest of: (a) the first date on which the closing
price of the Common Stock as reported on the principal stock exchange or
automated quotation system on which it is traded has been equal to or greater
than US$10.00 for any 30 out of the previous 45 consecutive trading days;
(b) the first date on which GE no longer holds any Option Shares; and (c) 30
days after the Put Option becomes exercisable pursuant to clause 2.8;

 

“Put Option” means the right granted to GE by clause 2;

 

“Put Option Notice” means the written notice in the form set out in schedule 1;

 

“Recommended Offer” means a Public Offer which the Directors of MediCor have
recommended MediCor shareholders to accept;

 

“Reorganisation” means any transaction instigated by MediCor, whether at the
direction of its board of directors or of one or more of its shareholders, that
causes the holders of Common Stock in MediCor as a whole (and including GE in
particular), without making or receiving any payment of cash, to hold a
different number and/or class of securities in MediCor after the transaction
than they held before the transaction;

 

“Share Purchase Agreement” means the share purchase agreement dated 13
September 2005 entered into between MediCor and the Sellers; and

 

“Silicone Approval Date” means the date that any approval is obtained from the
United States Food and Drug Administration (or any successor authority) for the
commercialisation of silicone filled breast implants in the United States, other
than the existing approvals for such commercialisation for compassionate use.

 


1.2         IN THIS AGREEMENT, A REFERENCE TO A CLAUSE, PARAGRAPH OR SCHEDULE,
UNLESS THE CONTEXT OTHERWISE REQUIRES, IS A REFERENCE TO A CLAUSE OR PARAGRAPH
OF, OR SCHEDULE TO, THIS AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


1.3         TERMS DEFINED IN THE SHARE PURCHASE AGREEMENT SHALL HAVE THE SAME
MEANINGS IN THIS AGREEMENT.


 


1.4         THE HEADINGS IN THIS AGREEMENT DO NOT AFFECT ITS INTERPRETATION.


 


2.           PUT OPTION


 


2.1         IN CONSIDERATION OF THE MUTUAL PROMISES CONTAINED IN THIS AGREEMENT,
AND SUBJECT TO THE TERMS OF THIS AGREEMENT, MEDICOR GRANTS TO GE AN OPTION TO
SELL, AND TO REQUIRE MEDICOR TO BUY, ALL OR ANY OF THE OPTION SHARES.


 


2.2         THE PUT OPTION MAY BE EXERCISED ON THE TERMS OF THIS AGREEMENT BY GE
FROM TIME TO TIME ON OR AFTER THE EXERCISE DATE UNTIL THE PUT EXPIRY DATE (THE
“PUT OPTION PERIOD”) BY GE DELIVERING TO MEDICOR A PUT OPTION NOTICE, PROVIDED
THAT IF THE PUT EXPIRY DATE OCCURS PRIOR TO THE EXERCISE DATE THEN GE SHALL HAVE
NO RIGHT TO EXERCISE THE PUT OPTION.


 


2.3         GE MAY AT ANY TIME, UPON NOTICE TO MEDICOR, ELECT TO TERMINATE THE
PUT OPTION WHEN, NOTWITHSTANDING CLAUSE 2.2 THE PUT OPTION SHALL TERMINATE AND,
NOTWITHSTANDING CLAUSE 3.2, THE CALL OPTION SHALL ALSO TERMINATE.


 


2.4         SUBJECT TO CLAUSE 5, WHERE SOLD PURSUANT TO THE PUT OPTION, THE
PURCHASE PRICE PER OPTION SHARE (THE “PUT OPTION PRICE”) SHALL BE AS FOLLOWS:


 


2.4.1         US$5.50 IF THE SILICONE APPROVAL DATE HAS OCCURRED ON OR BEFORE
THE NINE-MONTH DATE;


 


2.4.2         US$6.50 IF THE SILICONE APPROVAL DATE HAS OCCURRED AFTER THE
NINE-MONTH DATE AND ON OR BEFORE THE EXERCISE DATE; OR


 


2.4.3         US$7.50 IF THE SILICONE APPROVAL DATE HAS NOT OCCURRED ON OR
BEFORE THE EXERCISE DATE.


 


2.5         THE OPTION SHARES SHALL BE SOLD WITH FULL TITLE GUARANTEE FREE FROM
ANY ENCUMBRANCE AND WITH ALL RIGHTS ATTACHING TO THE OPTION SHARES AT THE DATE
ON WHICH THE PUT OPTION IS EXERCISED INCLUDING, WITHOUT LIMITATION, THE RIGHT TO
RECEIVE ANY DIVIDEND, DISTRIBUTION OR RETURN OF CAPITAL DECLARED, PAID OR MADE
IN RESPECT OF THE OPTION SHARES IN RESPECT OF PERIODS STARTING ON OR AFTER THE
DATE ON WHICH THE PUT OPTION IS EXERCISED.


 


2.6         SUBJECT TO CLAUSE 2.9, GE AGREES THAT AT ANY TIME:


 


2.6.1         THE MAXIMUM NUMBER OF OPTION SHARES IN RESPECT OF WHICH GE
MAY SERVE A PUT OPTION NOTICE; AND


 


2.6.2         THE MAXIMUM NUMBER OF OPTION SHARES WHICH GE MAY OTHERWISE
TRANSFER TO A THIRD PARTY (OTHER THAN A SELLER OR CONNECTED PERSON OF ANY
SELLER),


 

shall be 660,000 less the aggregate of

 

3

--------------------------------------------------------------------------------


 


2.6.3         THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK OBLIGED TO BE
ACQUIRED BY MEDICOR FROM GE OR ANY OF THE OTHER SELLERS, WHETHER UNDER THIS
AGREEMENT OR ANY PUT AND CALL OPTION AGREEMENT ENTERED INTO BY MEDICOR WITH ANY
OF THE OTHER SELLERS, IN THE THREE MONTHS PRIOR TO THE DATE OF THE PUT OPTION
NOTICE; AND


 


2.6.4         THE AGGREGATE NUMBER OF CONSIDERATION SHARES TRANSFERRED TO THIRD
PARTIES (OTHER THAN A SELLER OR ANY CONNECTED PERSON OF A SELLER) BY GE OR ANY
OF THE OTHER SELLERS IN THE THREE MONTHS PRIOR TO THE DATE OF THE PUT OPTION
NOTICE,


 

and any Put Option Notice shall be deemed null and void to the extent that it
purports to require the acquisition by MediCor of a number of Option Shares in
excess of this amount.

 


2.7         FOR THE AVOIDANCE OF DOUBT, GE MAY EXERCISE THE PUT OPTION MORE THAN
ONCE.


 


2.8         NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT, IF FOLLOWING A
PUBLIC OFFER, BUT PRIOR TO THE EXERCISE DATE (UNLESS THE PUT EXPIRY DATE HAS
FIRST OCCURRED), A PERSON BECOMES ENTITLED TO COMPULSORILY ACQUIRE THE COMMON
STOCK WHICH IT DOES NOT OWN, THEN THE PUT OPTION SHALL BECOME IMMEDIATELY
EXERCISABLE AND THE PUT OPTION PRICE SHALL BE:


 


2.8.1         THE PRICE SET OUT IN CLAUSE 2.4 IF THE SILICONE APPROVAL DATE AND
THE COMMERCIALISATION DATE HAVE BOTH OCCURRED BY THAT TIME; AND


 


2.8.2         $6.50 OTHERWISE.


 


2.9         NOTWITHSTANDING THE PROVISIONS OF  CLAUSE 2.6, WHILE ANY RECOMMENDED
OFFER REMAINS OPEN FOR ACCEPTANCE GE MAY:


 


2.9.1         ACCEPT THE RECOMMENDED OFFER FOR ANY NUMBER OF OPTION SHARES; OR


 


2.9.2         TRANSFER ANY NUMBER OF OPTION SHARES TO THE PERSON MAKING THE
RECOMMENDED OFFER.


 


3.           CALL OPTION


 


3.1         IN CONSIDERATION OF THE MUTUAL PROMISES CONTAINED IN THIS AGREEMENT,
AND SUBJECT TO THE TERMS OF THIS AGREEMENT, GE GRANTS TO MEDICOR AN OPTION TO
BUY, AND TO REQUIRE GE TO SELL, ALL OR ANY OF THE OPTION SHARES.


 


3.2         SUBJECT TO CLAUSE 3.3, THE CALL OPTION MAY BE EXERCISED BY MEDICOR
FROM TIME TO TIME ON OR AFTER THE COMMERCIALISATION DATE UNTIL THE CALL EXPIRY
DATE (THE “CALL OPTION PERIOD”) BY MEDICOR DELIVERING TO GE A CALL OPTION NOTICE
PROVIDED THAT IF THE CALL EXPIRY DATE OCCURS PRIOR TO THE COMMERCIALISATION DATE
THEN MEDICOR SHALL HAVE NO RIGHT TO EXERCISE THE CALL OPTION.


 


3.3         NOTWITHSTANDING CLAUSE 3.2, THE CALL OPTION WILL AUTOMATICALLY
TERMINATE UPON TERMINATION BY GE OF THE PUT OPTION IN ACCORDANCE WITH CLAUSE
2.3.

 

4

--------------------------------------------------------------------------------


 


3.4         SUBJECT TO CLAUSE 5, WHERE SOLD PURSUANT TO THE CALL OPTION, THE
PURCHASE PRICE PER OPTION SHARE  (THE “CALL OPTION PRICE”) SHALL BE AS FOLLOWS:


 


3.4.1         US$7.50 IF THE CALL OPTION IS EXERCISED ON OR BEFORE THE
NINE-MONTH DATE;


 


3.4.2         US$10.00 IF THE CALL OPTION IS EXERCISED AFTER THE NINE-MONTH DATE
BUT ON OR BEFORE THE EXERICSE DATE;


 


3.4.3         US$15.00 IF THE CALL OPTION IS EXERCISED AFTER THE EXERCISE DATE.


 


3.5         THE OPTION SHARES SHALL BE SOLD WITH FULL TITLE GUARANTEE FREE FROM
ANY ENCUMBRANCE AND WITH ALL RIGHTS ATTACHING TO THE OPTION SHARES AT THE DATE
ON WHICH THE CALL OPTION IS EXERCISED INCLUDING, WITHOUT LIMITATION, THE RIGHT
TO RECEIVE ANY DIVIDEND, DISTRIBUTION OR RETURN OF CAPITAL DECLARED, PAID OR
MADE IN RESPECT OF THE OPTION SHARES IN RESPECT OF PERIODS STARTING ON OR AFTER
THE DATE ON WHICH THE CALL OPTION IS EXERCISED.


 


3.6         GE ACKNOWLEDGES THAT MEDICOR MAY CANCEL THE OPTION SHARES WHICH ARE
THE SUBJECT OF THE CALL OPTION UPON COMPLETION OF THE EXERCISE OF THE CALL
OPTION IN ACCORDANCE WITH THIS AGREEMENT, WITHOUT THE REQUIREMENT FOR ANY
ACTIONS WHATSOEVER TO BE TAKEN BY GE.


 


3.7         FOR THE AVOIDANCE OF DOUBT, MEDICOR MAY EXERCISE THE CALL OPTION
MORE THAN ONCE.


 


4.           RESTRICTIONS


 


GE ACKNOWLEDGES THAT HIS RIGHTS UNDER THIS AGREEMENT ARE PERSONAL TO HIM AND
THAT THE FOLLOWING OR SUBSTANTIALLY SIMILAR WORDING MAY BE INCLUDED ON THE SHARE
CERTIFICATES REPRESENTING THE OPTION SHARES:


 

“The Shares represented by this certificate are subject to a Put and Call Option
Agreement with MediCor. The rights granted to the holder of the Shares
represented by this certificate under the Put and Call Option Agreement may not
be transferred, assigned, encumbered or otherwise disposed of other than in
accordance with the terms of the Put and Call Option Agreement. A copy of the
Put and Call Option Agreement is on file at the principal executive office of
MediCor.”

 

Upon any permitted transfer of the Option Shares, the foregoing legend shall be
removed from the certificates representing such shares and the Put Option and
the Call Option shall terminate with respect to such Option Shares.

 


5.           REORGANISATIONS

 


5.1         THE PUT OPTION PRICE AND THE CALL OPTION PRICE SHALL EACH BE
ADJUSTED FOLLOWING ANY REORGANISATION SO THAT THE AMOUNT PAYABLE BY MEDICOR TO
GE UPON THE EXERCISE IN FULL OF THE PUT OPTION OR THE CALL OPTION WOULD BE THE
SAME AFTER AS BEFORE SUCH REORGANISATION, TAKING INTO ACCOUNT ANY MEDICOR
SECURITIES OR RIGHTS ATTACHING TO OR DERIVING FROM THE OPTION SHARES TO RECEIVE
MEDICOR SECURITIES, IN EITHER CASE RECEIVED AS A RESULT OF SUCH REORGANISATION
AND WHICH SHALL ALL BE SUBJECT TO THE CALL OPTION AND THE PUT OPTION ON SUCH
TERMS AS ARE NECESSARY TO GIVE EFFECT TO THIS PROVISION. CLAUSE 2.6

 

5

--------------------------------------------------------------------------------


 


SHALL BE AMENDED CORRESPONDINGLY. MEDICOR SHALL PROMPTLY NOTIFY GE OF ANY SUCH
ADJUSTMENTS FOLLOWING CONSUMMATION OF ANY REORGANISATION.


 


5.2         IF A REORGANISATION TAKES PLACE AFTER THE OPTION DATE BUT BEFORE
COMPLETION OF THE TRANSFER OR CANCELLATION OF THE OPTION SHARES IN CONNECTION
WITH THE EXERCISE OF THE PUT OPTION OR CALL OPTION (AS THE CASE MAY BE), GE
SHALL EITHER RENOUNCE OR, WHERE PERMISSIBLE AND REQUESTED BY MEDICOR, ASSIGN TO
MEDICOR ALL RIGHTS DERIVING FROM THE OPTION SHARES WHICH ARE THE SUBJECT OF THE
PUT OPTION OR CALL OPTION AS A RESULT OF THE REORGANISATION.


 


6.           FURTHER ASSURANCE


 

Each party shall, at the request of the other party, execute or procure the
execution of all documents and do or procure the doing of such acts and things
as may reasonably be required for the purpose of completing the transfer of the
Option Shares in accordance with the terms of this Agreement.

 


7.           GENERAL


 


7.1         SUBJECT TO CLAUSE 4, GE SHALL AS SOON AS REASONABLY PRACTICAL AND IN
ANY EVENT WITH 5 BUSINESS DAYS INFORM MEDICOR OF ANY TRANSFER BY HIM OF ANY
OPTION SHARES.


 


7.2         A VARIATION OF THIS AGREEMENT IS VALID ONLY IF IT IS IN WRITING AND
SIGNED BY OR ON BEHALF OF EACH PARTY.


 


7.3         THE FAILURE TO EXERCISE OR DELAY IN EXERCISING A RIGHT OR REMEDY
PROVIDED BY THIS AGREEMENT OR BY LAW DOES NOT IMPAIR OR CONSTITUTE A WAIVER OF
THE RIGHT OR REMEDY OR AN IMPAIRMENT OF OR A WAIVER OF OTHER RIGHTS OR REMEDIES.
NO SINGLE OR PARTIAL EXERCISE OF A RIGHT OR REMEDY PROVIDED BY THIS AGREEMENT OR
BY LAW PREVENTS FURTHER EXERCISE OF THE RIGHT OR REMEDY OR THE EXERCISE OF
ANOTHER RIGHT OR REMEDY.


 


7.4         NO PARTY MAY (AND MAY NOT PURPORT TO) ASSIGN OR TRANSFER OR DECLARE
A TRUST OF THE BENEFIT OF OR IN ANY OTHER WAY ALIENATE ANY OF ITS RIGHTS UNDER
THIS AGREEMENT IN WHOLE OR IN PART.


 


8.           NOTICES


 


8.1         A NOTICE OR OTHER COMMUNICATION UNDER OR IN CONNECTION WITH THIS
AGREEMENT (A “NOTICE”) SHALL BE:


 


8.1.1         IN WRITING;


 


8.1.2         IN THE ENGLISH LANGUAGE; AND


 


8.1.3         DELIVERED PERSONALLY OR SENT BY FIRST CLASS POST (AND AIR MAIL IF
OVERSEAS) OR BY FAX TO THE PARTY DUE TO RECEIVE THE NOTICE TO THE ADDRESS SET
OUT IN CLAUSE 8.3 OR TO ANOTHER ADDRESS, PERSON OR FAX NUMBER SPECIFIED BY THAT
PARTY BY NOT LESS THAN 7 DAYS’ WRITTEN NOTICE TO THE OTHER PARTY RECEIVED BEFORE
THE NOTICE WAS DESPATCHED.

 

6

--------------------------------------------------------------------------------


 


8.2         UNLESS THERE IS EVIDENCE THAT IT WAS RECEIVED EARLIER, A NOTICE IS
DEEMED GIVEN IF:


 


8.2.1         DELIVERED PERSONALLY, WHEN LEFT AT THE ADDRESS REFERRED TO IN
CLAUSE 8.3;


 


8.2.2         SENT BY MAIL, FIVE BUSINESS DAYS AFTER POSTING IT; AND


 


8.2.3         SENT BY FAX, WHEN CONFIRMATION OF ITS TRANSMISSION HAS BEEN
RECORDED BY THE SENDER’S FAX MACHINE.


 


8.3         THE ADDRESS REFERRED TO IN CLAUSE 8.1.3 IS:

 

Name of party

 

Address

 

Fax No.

 

Marked for the
attention of

 

 

 

 

 

 

 

Gordon Evans

 

Global House
Isle of Man
Business Park
Douglas
Isle of Man
British Isles

 

+44 1624 661 656

 

Sellers’ Representative

 

 

 

 

 

 

 

With a copy to

 

Brodies LLP
15 Atholl
Crescent
Edinburgh
EH3 8HA

 

+44 131 228 3878

 

Mr Iain Young/Mr Grant Campbell

 

 

 

 

 

 

 

MediCor

 

4560 Decatur
Boulevard
Suite 300
Las Vegas
Nevada
89103-5253
USA

 

+1 70 2932 4563

 

Mr Donald K. McGhan

 


9.           GOVERNING LAW AND JURISDICTION


 


9.1         THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE
WITH ENGLISH LAW.


 


9.2         THE PARTIES IRREVOCABLY AGREE THAT THE COURTS OF ENGLAND HAVE
EXCLUSIVE JURISDICTION TO SETTLE ANY DISPUTE ARISING FROM OR CONNECTED WITH THIS
AGREEMENT (A “DISPUTE”) INCLUDING A DISPUTE REGARDING THE EXISTENCE, VALIDITY OR
TERMINATION OF THIS AGREEMENT OR THE CONSEQUENCES OF ITS NULLITY.


 


9.3         THE PARTIES AGREE THAT THE COURTS OF ENGLAND ARE THE MOST
APPROPRIATE AND CONVENIENT COURTS TO SETTLE ANY DISPUTE AND, ACCORDINGLY, THAT
THEY WILL NOT ARGUE TO THE CONTRARY.


 


9.4         THE PARTIES AGREE THAT THE DOCUMENTS WHICH START ANY PROCEEDINGS AND
ANY OTHER DOCUMENTS REQUIRED TO BE SERVED IN RELATION TO THOSE PROCEEDINGS
MAY BE SERVED ON GE

 

7

--------------------------------------------------------------------------------


 

in accordance with clause 8. These documents may, however, be served in any
other manner allowed by law. This clause applies to all proceedings wherever
started.

 


9.5         MEDICOR IRREVOCABLY APPOINTS BIOSIL LIMITED OF TOURNAMENT WAY,
IVANHOE INDUSTRIAL ESTATE, OFF SMISBY ROAD, ASHBY DE LA ZOUCH, LEICESTERSHIRE
(THE “AGENT”) OR SUCH OTHER PERSON IN ENGLAND AND WALES AS MEDICOR MAY FROM TIME
TO TIME NOMINATE IN WRITING TO THE GE AS AGENT TO ACCEPT PROCESS IN ENGLAND IN
ANY LEGAL ACTION OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT AND THE DOCUMENTS TO BE ENTERED INTO PURSUANT TO IT.


 


9.6         MEDICOR IRREVOCABLY AGREES THAT ANY CLAIM, JUDGEMENT, OR OTHER
NOTICE PROCESS OR ANY WRITTEN COMMUNICATION IN CONNECTION WITH THIS AGREEMENT OR
THE DOCUMENTS TO BE ENTERED INTO PURSUANT TO IT SHALL BE SUFFICIENTLY AND
EFFECTIVELY SERVED ON IT IF DELIVERED TO THE AGENT FOR THE TIME BEING AT THE UK
ADDRESS NOTIFIED TO GE WHETHER OR NOT FORWARDED TO OR RECEIVED BY MEDICOR.


 


9.7         IF THE AGENT CEASES TO BE ABLE TO ACT AS SUCH OR CEASES TO HAVE AN
OFFICE IN ENGLAND WHERE PROCESS OR WRITTEN COMMUNICATIONS MAY BE SERVED, IN
EITHER CASE FOR ANY REASON WHATEVER, OR MEDICOR ELECTS TO REPLACE SUCH AGENT,
MEDICOR IRREVOCABLY AGREES TO APPOINT A NEW PROCESS AGENT IN ENGLAND ACCEPTABLE
TO THE SELLERS’ REPRESENTATIVE (ACTING REASONABLY) AND TO DELIVER TO THE
SELLERS’ REPRESENTATIVE WITHIN 14 DAYS A COPY OF WRITTEN ACCEPTANCE OF
APPOINTMENT BY THE PROCESS AGENT, SOME OTHER PERSON OR PERSONS RESIDENT IN
ENGLAND OR WALES AS ITS AGENT FOR THE PURPOSES OF THIS CLAUSE AND FORTHWITH TO
NOTIFY THE SELLERS’ REPRESENTATIVE IN WRITING OF SUCH APPOINTMENT. NOTHING IN
THIS AGREEMENT SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.


 


10.         COUNTERPARTS


 

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered is an original and all of which together evidence the
same agreement.

 


11.         INVALIDITY


 

If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, that shall not
affect or impair:

 


11.1       THE LEGALITY, VALIDITY OR ENFORCEABILITY IN THAT JURISDICTION OF ANY
OTHER PROVISION OF THIS AGREEMENT; OR


 


11.2       THE LEGALITY, VALIDITY OR ENFORCEABILITY UNDER THE LAW OF ANY OTHER
JURISDICTION OF THAT OR ANOTHER PROVISION OF THIS AGREEMENT.


 


12.         CONFIDENTIALITY AND ANNOUNCEMENTS


 


12.1       SUBJECT TO CLAUSE 12.2, NO PARTY MAY, AT ANY TIME MAKE OR SEND A
PUBLIC ANNOUNCEMENT, COMMUNICATION OR CIRCULAR CONCERNING THE TRANSACTIONS
REFERRED TO IN THIS AGREEMENT

 

8

--------------------------------------------------------------------------------


 


UNLESS IT HAS FIRST OBTAINED EACH OTHER PARTY’S PRIOR WRITTEN CONSENT WHICH
MAY NOT BE UNREASONABLY WITHHELD OR DELAYED.


 


12.2       CLAUSE 12.1 DOES NOT APPLY TO A PUBLIC ANNOUNCEMENT, COMMUNICATION OR
CIRCULAR REQUIRED BY LAW BY A RULE OF A LISTING AUTHORITY ON WHICH MEDICOR’S
SHARES ARE LISTED, A STOCK EXCHANGE ON WHICH MEDICOR’S SHARES ARE LISTED OR
TRADED OR BY A GOVERNMENTAL AUTHORITY OR OTHER AUTHORITY WITH RELEVANT POWERS TO
WHICH EITHER PARTY IS SUBJECT OR SUBMITS, WHETHER OR NOT THE REQUIREMENT HAS
FORCE OF LAW PROVIDED THAT ANY PUBLIC ANNOUNCEMENT, COMMUNICATION OR CIRCULAR
WILL SO FAR AS IS PRACTICABLE BE MADE AFTER CONSULTATION WITH THE OTHER PARTY
AFTER TAKING INTO ACCOUNT THE REASONABLE REQUIREMENTS OF THE OTHER PARTY AS TO
ITS TIMING, CONTENT AND MANNER OF MAKING OR DISPATCH.


 


13.         COSTS


 


13.1       EACH PARTY SHALL PAY ITS OWN COSTS AND EXPENSES RELATING TO THE
NEGOTIATION, PREPARATION, EXECUTION, ENFORCEMENT AND PERFORMANCE BY IT OF THIS
AGREEMENT AND OF EACH DOCUMENT REFERRED TO IN IT.


 


14.         SUCCESSORS AND ASSIGNS


 


14.1       MEDICOR AGREES THAT THE BENEFIT OF EVERY PROVISION IN THIS AGREEMENT
IS GIVEN TO GE FOR HIMSELF AND FOR HIS SUCCESSORS IN TITLE. THIS AGREEMENT IS
PERSONAL TO AND OTHERWISE NOT ASSIGNABLE BY GE.


 


15.         PAYMENTS FREE OF WITHHOLDING


 


15.1       IF THERE IS A DEDUCTION OR WITHHOLDING REQUIRED BY LAW FROM A PAYMENT
MADE PURSUANT TO THIS AGREEMENT, THE SUM DUE FROM THE RELEVANT PARTY SHALL BE
INCREASED TO THE EXTENT NECESSARY TO ENSURE THAT, AFTER THE MAKING OF ANY
DEDUCTION OR WITHHOLDING, THE RECIPIENT RECEIVES A SUM EQUAL TO THE SUM IT WOULD
HAVE RECEIVED HAD NO DEDUCTION OF WITHHOLDING BEEN MADE.


 


16.         CONTRACT (RIGHTS OF THIRD PARTIES) ACT 1999


 


16.1       A PERSON WHO IS NOT A PARTY TO THIS AGREEMENT HAS NO RIGHTS UNDER THE
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 TO ENFORCE ANY TERM OF THIS
AGREEMENT.

 

9

--------------------------------------------------------------------------------


 


SCHEDULE 1


 

FORM OF PUT OPTION NOTICE

 

To:          MediCor Ltd.

4560 Decatur Boulevard

Suite 300

Las Vegas

Nevada 89103-5253

USA

 

Fax:

 

Attention: Mr Donald K. McGhan

 

Date:       [insert date]

 

PUT OPTION NOTICE

 

1.           I refer to the Put and Call Option Agreement
dated                    2005 between Mr. Gordon Evans and MediCor Ltd (the
“Option Agreement”).

 

2.           Terms defined in the Option Agreement shall have the same meanings
in this Put Option Notice unless the context requires otherwise.

 

3.           I hereby notify you pursuant to clause 2.2 of the Option Agreement
that I wish to exercise the Put Option in relation to [/[state number]] of
Option Shares at the Put Option Price of $• for an aggregate consideration of $•
to be paid to [specify account].

 

4.           I certify that the number of Consideration Shares transferred in
the last three months, whether by myself or any of the other Sellers, is •.

 

5.           I enclose a stock certificate for [•] Option Shares and a duly
executed stock power for [•] Option Shares. [Please issue me a new stock
certificate for [balance of] shares of Common Stock.]

 

6.           Please complete the acquisition of the above Option Shares on [no
fewer than 30 and no more than 60 Days later.]

 

 

 

 

 

Signed by John Gordon Evans

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

FORM OF CALL OPTION NOTICE

 

[MEDICOR’S LETTERHEAD]

 

To:          Mr John A. Alsop

Global House

Isle of Man Business Park

Douglas

Isle of Man

British Isles

 

Fax:

 

Date:       [insert date]

 

CALL OPTION NOTICE

 

1.           We refer to the Put and Call Option Agreement
dated                     2005 between Mr. Gordon Evans and MediCor Ltd (the
“Option Agreement”).

 

2.           Terms defined in the Option Agreement shall have the same meanings
in this Call Option Notice unless the context requires otherwise.

 

3.           We hereby notify you pursuant to clause 3.2 of the Option Agreement
that we wish to exercise the Call Option in relation to [/[state number]] of
Option Shares at the Call Option Price of $• per share and for an aggregate
consideration of $•.

 

4.           Within 10 Business Days of receiving this notice please:

 

4.1         send us the stock certificate for at least this number of Option
Shares and a duly executed stock power in respect of [•] Option Shares; and

 

4.2         notify us of the account to which the above consideration should be
paid.

 

5.           No later than 10 Business Days following your compliance with
paragraph 4 above, we will complete the sale and purchase, pay you the above
consideration and issue you (if applicable) with a new stock certificate,
provided that we reserve all rights to cancel these shares as permitted by
clause 3.6 of the Option Agreement whether or not paragraph 4 is complied with.

 

 

 

 

 

 

Signed by [    ]

for and on behalf of MediCor Ltd.

 

11

--------------------------------------------------------------------------------


 


EXECUTED BY THE PARTIES:

 

 

 

  Signature

 

 

Mr John Gordon Evans

 

 

 

 

 

Signed by

 

)

for

 

)

and on behalf of

 

)

MediCor Ltd.:

 

)

 

 

 

 

 

  Signature

 

--------------------------------------------------------------------------------